DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-11, 13, 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-11, 13, 15-23 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… prior to a modification period boundary, transmitting a message to the wireless terminal indicating a second CRS muting configuration as a current CRS muting configuration, wherein in the second configuration, CRS is transmitted in a second plurality of PRBs, wherein the second plurality of PRBs is less than the first plurality of PRBs;
 	continuing to transmit CRS according to the first CRS muting configuration after transmitting the message to the wireless terminal; and
 	at the modification period boundary, switching from the first CRS muting configuration to the second CRS muting configuration.… in combination with other limitations recited as specified in claims 1, 7, 15, 19.

 	The first closest prior art Ye et al (USPN 2021/0226760) discloses a system and method for muting CRS by a base station for a narrow band UE based on UE’s capability. However, Ye fails to disclose or render obvious the above italic as claimed.



 	The third closest prior art Chervyakov et al (USPN 2020/0275522) discloses a system and method for CRS muting due to interference. However, Chervyakov fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THAI NGUYEN/Primary Examiner, Art Unit 2469